Sullivan and Ross, JJ., dissent in a memorandum by Ross, J., as follows:
After reviewing the trial transcript, I would *394affirm the judgment convicting the defendant of the crimes of grand larceny in the second degree (Penal Law § 155.35), criminal possession of stolen property in the first degree (Penal Law § 165.50), and unauthorized use of a vehicle in the third degree (Penal Law § 165.05), since I find that overwhelming evidence supports the jury’s verdict. Therefore, if any error was committed by the prosecutor, it was harmless, in view of the fact that there is no "significant probability * * * that the jury would have acquitted the defendant had it not been for the error or errors which [the majority contend allegedly] occurred” (People v Crimmins, 36 NY2d 230, 242 [1975]).
In the majority writing, they state that there was "a very close issue with respect to the necessary element of [defendant’s] intent to 'deprive’ or 'appropriate’ the cab with the permanence or for the extended period set forth in the relevant statutory provisions defining the elements of larceny”. I disagree.
I find no close intent issue herein, since the trial transcript is replete with evidence that defendant intended to "deprive” or "appropriate” the cab permanently or for an extended period of time. A few illustrations of this evidence are, as follows:
1. The majority’s own recitation of the facts indicates that the defendant had possession of the subject cab for more than three hours—from about 9:45 p.m. to about 1:00 a.m.—when he abandoned it;
2. Furthermore, the majority’s recitation of the facts indicates that defendant drove the cab great distances, such as back and forth from New York County to Queens County;
3. During his direct examination, by his own counsel, defendant admitted that, after he parked the cab near his home in Queens, he took the keys from the cab with him into his house; and
4. Also, defendant admitted that, besides the keys, he took the cab driver’s license from the driver’s wallet, which had been left in the cab, and his purpose in taking the license was to provide himself with "some kind of protection [note: defendant also admitted he did not have his own driver’s license] if I got caught. I remember taking it and putting it in my back pocket”. Significantly, New York City Transit Police Officer John Dolan (Officer Dolan) testified that, when he apprehended and arrested defendant, he recovered from defendant’s right hand one half of the cab driver’s license.
*395The majority states that, subsequent to defendant being taken into custody, Officer Dolan and New York City Police Officer Joseph Culbert (Officer Culbert) "noted that [defendant] had alcohol on his breath at the time of his arrest”. Examination of the trial testimony of both of these officers indicates that neither one of them believed that defendant was intoxicated. In pertinent part, Officer Dolan testified "[w]hen I spoke to [defendant] I smelled alcohol on his breath. He didn’t appear to me to be intoxicated. His speech wasn’t slurred or he wasn’t staggering. He appeared to be in control of his faculties”, and the defendant was coherent. In addition, Officer Culbert testified, in pertinent part, as follows:
"by ms. conway [defense counsel]: Q. Now is it your testimony that at the time you filled out the arrest report in this case, you wrote on that report that the defendant was intoxicated at the time of his arrest?
"[Officer Culbert]: A. Yes. Based on—smelling alcohol on his breath and with the choices I had in that captioned area [of the report], I felt I should make some note of alcohol involved”.
However, earlier, Officer Culbert explained in his testimony that, although he had made the intoxication entry, supra, defendant "was alert and his reflexes were good. He was walking with no trouble at all”, and he was coherent and speaking clearly. Finally, Officer Culbert testified that he did not charge defendant with drunk driving, since he "seemed to be in full control of his body and was alert and speaking clearly and seemed to understand everything I said, [so] I didn’t feel that he was, in fact, drunk—a drunk or could be charged with intox driving”.
Moreover, the majority criticizes the prosecutor for "repeatedly and unfairly capitalizing] on the [defendant’s] answers as purportedly constituting binding admissions as to the [defendant’s] intent, thus foreclosing from the jury’s consideration the sole and determinative issue in the case”. Upon the basis of defendant’s own testimony, and that of Officers Dolan and Culbert, as well as an examination of the prosecutor’s summation, I find that the prosecutor made fair comment about defendant’s admissions in his summation, and did not misrepresent the evidence.
In the transcript, the following pertinent admissions of the defendant appear. First, Officer Dolan testified that, after advising defendant of his Miranda rights, the defendant voluntarily said "I stole the cab from down by 14th Street”. *396Second, Officer Culbert testified that he also advised defendant of his Miranda rights, and thereafter defendant, in answer to Officer Culbert’s question, as to how he came into possession of the cab, admitted "I stole it [the subject cab]”. Third, the defendant admitted in his trial testimony that he knew he did not have permission to take the cab, and he knew when he took the cab he was stealing it.
The majority also contends that defendant’s use of the word "steal” to describe his taking of the cab without the owner’s consent did "not under any stretch of argument constitute an admission of stealing or larceny as defined in the Penal Law.” This 21-year-old defendant, although a native of Ecuador, graduated from John Brown High School in Queens; completed 2Vi years at Hunter College; worked full time for a jewelry importing firm, where he was "in charge of the billing, receiving of merchandise and keeping track of the records, system updates, documentation”; graduated from the Control Data Institute, which taught computer programming; and testified in the English language at trial, without either the benefit of an interpreter, or his making any complaint about understanding questions in the English language. In view of the high level of defendant’s education, and his supervisory position in the workplace, I find that the jury could reasonably conclude that the defendant knew the meaning of the significance of the word "steal” when he chose to use it, instead of any other word, to inform Officers Dolan and Culbert what he intended to do when he drove off with the cab. As mentioned, supra, the jury found the defendant guilty of the crimes of grand larceny in the second degree and criminal possession of stolen property in the first degree, which crimes contain in their definitions the words "steal” and "stolen”.
Unlike the majority, I do not find significant in this case "that there was no evidence of premeditation, or the use of a lookout, or possession of tools associated with car theft, or any suggestion that [defendant] intended to strip the cab of parts or to sell it under circumstances that would deprive the owner permanently or for an extended period of time of its use” (note: the quotation, supra, is found in the majority’s writing) since, in order to steal the subject cab, the defendant did not have to do any one of the things cited, supra, by the majority. As the defendant admitted, all he had to do to steal this cab was get into "the front seat, and I took the cab”.
A unanimous Court of Appeals held in People v Zorcik (67 NY2d 670, 671 [1986]) that "[k]nowledge that property is *397stolen may be shown circumstantially, such as by evidence of recent exclusive possession, defendant’s conduct or contradictory statements from which guilt may be inferred (People v Reisman, 29 NY2d 278, 285-286, cert denied 405 US 1041; People v Von Werne, 41 NY2d 584, 590)”. People v Zorcik (supra) involved a stolen car, and, in that case, the Court of Appeals affirmed a jury verdict convicting defendant of the crime of criminal possession of stolen property in the first degree, which, as mentioned, supra, was one of the crimes of which the defendant was found guilty in the instant case. Applying the holding of People v Zorcik (supra) to the facts of this case, I find, based upon, inter alia, defendant’s recent exclusive possession of the cab, his conduct in driving the cab for long distances and taking the cab driver’s keys and license, and his admissions that he stole the cab, that "the evidence was sufficient for the jury to infer that defendant knew the car he possessed had been stolen” (People v Zorcik, supra, at 671).
Apparently the majority has overlooked the principle that "[i]n reviewing the evidence [as an appellate court] we are obliged to do so in the light most favorable to the People (People v Kennedy, 47 NY2d 196) bearing in mind that credibility is a matter to be determined by the trier of * * * facts (People v Parks, 41 NY2d 36, 47)” (People v Malizia, 62 NY2d 755, 757 [1984]). Needless to say, the jury was the trier of facts and not the majority. We have repeatedly held that the trier of facts is in the best position to determine credibility, since it observes the witnesses in the crucible of the courtroom (see, for example, People v Wright, 71 AD2d 585, 586 [1st Dept 1979]; People v Stroman, 83 AD2d 370, 372 [1st Dept 1981]; People v Siu Wah Tse, 91 AD2d 350, 352 [1st Dept 1983], lv denied 59 NY2d 679 [1983]; People v Velazquez, 104 AD2d 761, 762 [1st Dept 1984], affd 64 NY2d 1118 [1985]; People v Cesar, 111 AD2d 707, 710 [1st Dept 1985]). I find particularly applicable herein these words that we wrote in People v Wright (supra, at 586): "Credibility is determined by the trier of facts who has the advantage of observing the witnesses and necessarily is in a superior position with respect to that aspect than an appellate court which reviews but the printed record (see People v Cohen, 223 NY 406, 422-423; Fisch, New York Evidence, § 446)”.
Furthermore, a unanimous Court of Appeals commented in People v Carter (37 NY2d 234, 239 [1975]) "[generally and whenever possible, the fact-finder * * * should be able to see and hear the witness (Schricker v City of New York, 35 AD2d *398743), since the appearance, attitude and demeanor of a witness upon being questioned and while before the court are matters to be taken into consideration in testing veracity and in determining the weight to be accorded his or her testimony (Matter of Nowakowski, 284 App Div 655, 657, affd on rearg 1 AD2d 250, 252, affd 2 NY2d 618). Indeed, the opportunity of observation often affords the most accurate method of ascertaining the truth (Boyd v Boyd, 252 NY 422, 429)”.
It is claimed by the majority that the prosecutor allegedly prejudicially misled the jury by inaccurately and presumptuously instructing them on the law. Based upon my examination of the prosecutor’s summation, I find no merit to this claim, since the experienced trial court gave prompt curative instructions, which cured any error in this respect on the part of the prosecutor. In fact, on a number of occasions the court specifically informed the jury that it would instruct on the applicable law.
Moreover, we find that the trial court in its instructions made it crystal clear to the jury that defendant could only be found guilty of possession of stolen property if the jury found that defendant intended to steal the cab. Incidentally, defense appellate counsel concedes, at pages 29-30 of the appellant’s brief in this court, "the court initially charged the jury correctly with regard to grand larceny, including the definition of 'deprive’, which spelled out the need for an intent to deprive an owner of his property permanently.”
Accordingly, this judgment should be affirmed.